 PAY 'N SAVE CORP.Pay 'N Save CorporationandSign and PictorialPainters,PaintMakers and Allied Trades Local1094,AFL-CIO,affiliatedwithPaintersandAllied Trades of America.Case 19-CA-6561April 29, 1974DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING AND JENKINSOn December 14, 1973, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed limited cross-exceptions and support-ing brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Pay 'n Save Corpo-ration,Seattle,Washington, its officers,agents,successors,and assigns, shall take the action set forthin the said recommended Order.1The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge.It is the Board's established policy not tooverrule an Admimstrative Law Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544, enfd. 188 F.2d 362 (C.A 3) We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing to this caseheld on November8 and9, 1973,1 wasbased upon unfair labor practice charges filed by Sign andPictorial Painters, Paint Makers and Allied Trades Local1094, AFL-CIO, affiliated with Painters and Allied TradesofAmerica, herein called the Union, on July 30 andOctober 5, and a complaint issued on October 11 on behalfof the General Counsel of the National LaborRelationsBoard, herein called the Board, by the Regional Director311of the Board,Region 19,which complaint,as amended atthe hearing,alleges that Pay'n Save Corporation,hereincalled theRespondent,has engaged in unfair laborpractices within the meaning of Section 8(axl),(3), and (5)of the National Labor Relations Act,herein called the Act.The Respondent filed an answer denying the commissionof the alleged unfair labor practices.Upon the entire record,from my observation of thedemeanor of the witnesses, and having considered theposthearing briefs submitted by the parties,Imake, thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTPay'n Save Corporation,the Respondent,a Washingtoncorporation,operates retail department stores located inthewesternpart of theUnited States and maintains itsprincipal offices and headquarters in Seattle,Washington.In the course and conduct of its business operations, theRespondent annually receives gross revenue exceeding$500,000, and annually purchases goods and materialsvaluedover $500,000 from suppliers located outside theState of Washington.The Respondent admits that it is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Respondent admits that Sign and Pictorial Painters,PaintMakers and Allied Trades Local 1094,AFL-CIO,affiliated with Painters and Allied Trades Of America, is alabor organization within the meaning of Section 2(5) ofthe Act.III.THEISSUES IN PERSPECTIVEThe operation of the Respondent'sretailoutlets isdirected from company headquarters,a multistory build-ing, in Seattle,Washington. Respondent operates a retailoutlet on the ground and basement levels.The rest of thebuildingcontains the Company'sadministrativeandoperating departments including the advertising depart-ment. The advertising department historically,since atleast 1962, has operated a sign shop.During the periodmaterial to this case,the sign shop occupied part of thethirdand fourth floors of headquarters.Itservicedvirtuallyallof the Company'sover 100 retail stores,providing them with advertising materials such as signs,banners, and placards. The sign shop is under theimmediate supervisionof RayRosenstrom who is responsi-ble to Advertising Director Joseph Sullivan who exercisesultimate supervision and is responsible to the Company'svice president,Calvin Hendricks.The Respondent has collective-bargaining agreementswith a number of labor organizations, other than theUnion,covering certain of its retail clerks, pharmacists,and teamsters.The sign shop's employees have not beenrepresented by a union.The Union, early in 1973,filed arepresentation petition with the Board requesting that the1All dates herein, unless otherwise specified, refer to 1973210 NLRB No. 46 312DECISIONS OF NATIONALLABOR RELATIONS BOARDBoard conduct a representation election among the signshop's 11 or 12 employees. On February 22, the Boardconducted a secret-ballot election among these employees;a majority selected the Union as their exclusive collective-bargaining representative.Accordingly, the Board onMarch 5 certified the Union as the exclusive collective-bargaining representative of the Respondent's productionemployees employed at its sign shop.The parties, following the Union's certification, met anddiscussed the terms of a collective-bargaining agreement.The Respondent broke off negotiations on May 3 andagain on July 24, and on August 26 grantedwage increasesto employees. The General Counsel contends that theRespondent's conduct at and away from the bargainingtable demonstrates that, in violation of Section 8(a)(5) and(1)of the Act, it bargained in bad faith and, furthercontends, that the wage increases granted by the Respon-dent were unlawful for the reason that they were givenunilaterally without bargaining with the Union. Respon-dent contends that it engaged in good-faith bargaining andthat it was privileged to break off negotiations and grantthe wage increases inasmuch as the parties had bargainedto an impasse.Also in dispute is the subcontracting of signshop work by Respondent rather than hiring new employ-ees to replace terminated employees, and its closure of theportion of the sign shop known as the silk screen operationwhich resulted in the subcontracting of this work and thelayoff of two employees. The General Counsel's position isthat the aforesaid subcontracting and the closure of the silkscreen room was done unilaterally without bargaining withthe Union and, as such, violated Section 8(a)(5) and (1) oftheAct and, further contends, that this conduct wasdiscriminatorilymotivated in violation of Section 8(a)(3)and (1) of the Act. Additionally, the General Counsel urgesthat the Respondent's refusal to reassign the two laid-offemployees to other jobs within the sign shop wasunlawfullymotivated.Respondent's position is that itsdecisions to subcontract sign shop work was motivated bylegitimate business reasons. It also argues that the Unionwas given an opportunity to bargain over the closing of thesilk screen operation, the layoff of the two employees, andthe subcontracting of this work, and that the remTiningsubcontracting was simply a continuation of past practice.Finally, theGeneral Counsel alleges, and Respondentdenies, that certain statements made by Vice PresidentHendricks relating to the closing of the sign shop andanother statement made by Advertising Director Sullivanrelating to the closing of the silk screen operation,reasonably tended to interfere with, restrain, or coerce theemployees in theexerciseof their rights guaranteed bySection 7 of the Act in violation of Section 8(a)(1).IV. THE ALLEGED UNFAIR LABOR PRACTICESA.The First Bargaining Session, Early AprilThe first bargaining session took place early in April inthe office of Robert Hirstel, a labor relations consultant,who represented the Company at negotiations. TheUnion's spokesman was Business Representative CharlesHord. Hord had previously sent Hirstel a copy of theUnion's proposed contract.Hirstel began the meeting by indicating that he did notthink the parties would have "too many problems" andsuggestedthat they review the Union's proposed contractsection by section. They followed this procedure, withHirstel,as described below,indicating that some parts ofthe proposal were acceptable, others unacceptable, andothers would be taken under consideration.Hirstel indicated thatRespondent agreed with thefollowing parts of the Union's proposed contract: unionrecognition;no discrimination against employees forengaging in lawful union activities;overtimepay for allhours worked over 8 daily and 40 weekly;a guarantee forpart-time employees of 4 consecutive hours of work at thecontract rate of pay;payment for time absent from workbecause of jury duty ora funeral in the immediatefamily;themaintenance of the company's medical, dental andpension plans;access into the sign shop for a unionbusiness representative to investigate grievances; agreed tocomply with Federal and state health and safety regula-tions and not to discriminate on the basis of race, color,religion,sex, age,or national origin;agreed to a grievanceprocedure dealing with grievances over the interpretationor application of a specific clause of the contract whichprocedure culminated in binding arbitration; and, agreedto a no-strike-no-lockoutclause.The subjects proposed by the Union which were notacceptable to Respondent were as follows: Overtime forhours worked Saturday or Sunday, with Hirstel taking theposition that if a weekend day is an employee's regularworkday the employee should be paid straight time; theUnion's proposals dealing with paid vacations and sickleave, with Hirstel taking the position that the Company'sexisting policies were reasonable;also rejected were theproposals that the Company furnish and launder workclothes, that the Company in certain circumstances beliable for employees' clothing soiled at work, and that mennot be required to wear ties and women be allowed neatcasual attire,slacks,when not working in the presence ofthe general public-Hirstel rejected all of these proposalsindicating that the Company's policies on clothing anddress were reasonable.The parts of the Union's proposal taken under consider-ation byHirstelwere as follows:Union security, insubstance the Union proposed that all employees join theUnion after 30 days of employment; paid holidays; theadvance notification,in certain circumstances, about thedischarge or layoff of an employee; the layoff and recall ofemployees based upon seniority; and no employee to suffera reduction of wages or less favorable working conditionsas the result of the terms of the contract.Also taken under consideration by Hirstel was theUnion'swage proposal.Hirstel stated he had not consultedwith the Company about the Union'swageproposal andthought that any discussion on wages should be deferreduntil the rest of the Union's proposals were discussed. TheUnion's wage proposal,a proposed scale of minimumwages based on the employees' tenure withthe Companywas as follows:Starting wage-$3.00 per hour6 months to 12 months-$3.21 per hour12months to 18 months - $3.79 per hour PAY 'N SAVE CORP.after 18 months-$4.37 per hourafter 5 years-$5.83 per hourEach sign shop employee based on the employee's lengthof service with the Company, as of June 15, would receivesubstantial immediate hourly increases followed by anoth-er substantial increase within the duration of the 1-yearcontract proposed by the Union. Specifically, the signshop's employees would receive the following immediatehourly increases as of June 15; Adams, 71 cents; Brown,$1.16;Laing, $2.03; Lindstrom, $1.17; Reeves, $1.04;Trujillo, $2.05;Weston, $1.82;Woods, $2.03; Vike, 95cents,and Tungate,95 cents.B.The Second Bargaining Session, Late AprilThe second bargainingsession,held in Hostel's officelate in April, was attended by Hord and employee JimLindstrom for the Union and Hirstel for the Respondent.Hirstel at the start of the meeting notified the Union'snegotiators that the negotiations,contrary tohis earlierexpressed optimism,were going to be"rough" becausetherewere all kinds of unspecified problems.Hirstelfollowed the procedure used at thefirstmeeting;he wentover each of the sections in the Union's proposed contract.Regarding the parts of the Union's proposal that Hirstelpreviously indicated the Company accepted and those hepreviously indicated it did not accept, he maintained thesame position during this meeting.On the matters which Hostel at the first meetingindicated would be taken under consideration he now tookthe following positions:On union security,withoutexplanation,Hirstel stated that the Company was notgoing to agree to a union-security agreement. On thesubjects of semonty and the advance notification prior to adischarge or layoff, Hirstel stated that the Company'sbusiness operation made these proposal unfeasible. Onpaid holidays,Hirstel rejected the part of this proposalwhich designated the last workday before Christmas as apaid holiday explaining that it was not in any of thecompany'scollective-bargaining agreementswith otherunions.On the Union's proposal which prohibited theCompany from reducing existing wages or "workingconditions"Hirstel wanted to delete"working conditions"for the reason that he did not believe its inclusion wasnecessary.Hirstelmade the following proposal: A managementrights clause;that bonuses and discounts not be consideredwages and be subject to change unilaterally by theCompany; that the Company's health and welfare plan beincorporated into any contract; that the Company not beliable financially for the termination of employees made atthe request of the Union; and, that grievances over errorsinwage payments must be filed within 30 days of themistake.On the subject of wages, Hirstel,using the same formatas the Union, proposeda scale of minimum wages basedon the employees' tenure with the company, whichproposal was as follows:starting wage-$2.006 to 12 months-$2.1531312 to 18 months-$2.3018 to 24 months-$2.452 to 3 years-$2.603 to 4 years-$2.754 to 5 years-$3.25over 5 years-$3.75Based on the unit employees'tenure as of June 15, only 3of the 10 hourly paid employees would receive an hourlywage increase on that date under the Company's proposal:Brown,10 cents;Trujillo,13 cents;and Weston,5 cents.The remaining employees would receive no increase in paynor could they expect one in the immediate future. Also,theCompany had recently hired two employees at anhourly rate higher than its proposed starting rate for suchemployees.In response to the Company's wage proposal, Hord toldHirstel that in effect this was not an offer for the reasonthat although no one would suffer a loss of earnings it wasless than what most of the unit employees were thenearning and as a resultvery few of the employees wouldreceive increases.Hord also pointed out to Hirstel that theCompany was hiring employees at a higher hourly ratethan the $2 it had proposed. Hirstel insisted Hord presentthe Company'swage offer to the employees.When HordrefusedHirstelwarned that the Company,itself,wouldcommunicate this wage offer to the employees.C.The Third Bargaining Session,May 3The parties met on May 3 for the third time, at theRespondent's headquarters. The Respondent was repre-sented by Hirstel and for the first time also present was itsvice president, Calvin Hendricks. The Union was repre-sented by its spokesman, Hord, and by employee Lind-strom.The Union's negotiators stated that it accepted in certainspecified instances the Respondent'sobjections to itsproposed contract and expressly modifieditsproposedcontract accordingly. Specifically, the Union accepted theRespondent's positions and withdrew its proposalsdealingwith paid vacations, paid holidays, and paid sick leave andwithdrew its proposal calling for company liability forsoiled clothing. Also, the Union modified its position onseniority now proposing that in layoffs and recall senioritywould govern only where it did not impair the Company'soperating efficiency and only where the senior man wasqualified for the job. Hirstel rejected this proposal, withoutexplanation,simply stating that the Respondent had madeitsoffer.Also, as described below, the Union reduced itswage demands. Finally, the Union made no objections tothe Respondent'sproposed management rights clause ortheCompany's further proposal that bonuses and dis-counts not be considered wages. The Union did object tothe Respondent's proposed 30-day statute of limitation forgrievances over wages instead proposing a 90-day statuteof limitations. In response Hirstel stated that in theCompany's opinion 30 days was asufficient time.Briefly stated, the parties were still in dispute over unionsecurity; seniority; clothing allowance; dress regulations; astatuteof limitations for the filing of grievances overwages;advance noticeto terminated employees; and 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDwages.In addition, without explanation, Hirstel at thismeetingspecifically rejected the proposal that the terms ofthe contract be for 1 year.On the subject of union security, Hord informed Hirsteland Hendricks that the Union considered it "a must" andpointed out that the Respondent in denying it to the Unionin these negotiations was acting inconsistent with itsconduct in negotiations with other unions where it hadagreed to union security. Hirstel nor Hendricks denied thetruth of Hord's assertionbut Hirstel, without explanation,statedthat the Company refused to agree to a union-security agreement.On wages the Union modified its previous hourlyproposal as follows:Starting wage-$2.85($3.00) 26 to 12 months-$3.15($3.21)12 to 18 months-$3.45($3.79)18 to 24 months-$3.75($4.37)2 to 3 years-$4.05($4.37)3 to 4years-$4.50($4.37)4 to 5 years-$5.00($4.37)over5 years-$5.50($5.83)Regardingtheone salaried sign shop employee, CyCrawford, the Union proposed a 5.5 percentincrease.As of June 15, each of the sign shop's hourly paidemployees pursuant to the Union's new proposal wouldhave received substantial hourly increases immediately,and an additional increase within the duration of theUnion's one year contract. The total of the immediateincreasefor each employee under the new proposalcompared with the Union's first proposal, shown in "( )",follows:Adams, 65 cents (71 cents); Brown 1.10 ($1.16);Laing, 1.75 ($2.03); Lindstrom, 83 cents ($1.17); Reeves, 70cents ($1.04); Trujillo, $1.43 ($2.05); Tungate, 80 cents (95cents);Weston, $1.50 ($1.82); Vike, 80 cents (95 cents);and Woods, $1.75 ($2.03).The Union's new wage offer was rejected by Hirstel, forthe expressed reason that the company had made its wageoffer and that was as much as "they could go".At the conclusion of the meeting, Hord stated that hethought the parties should consult with a Federal Media-tor.Hirstel rejected this request for the reason that therewas no sensein contacting a mediator because theRespondent had made its offer; in the words of Hirstel,"You have it, and that's it".D.The Union Sets a Strike Deadline for May 31and theRespondent Notifies the Employees of ItsIntentTo Close the Sign ShopThe Union's businessrepresentative, Hord, met with thesign shop's employees subsequent to the bargainingsessionof May 3 and brought them up to date about the state ofthe negotiations.The employees voted unanimously tostrike the Company. The Union secured stiikesanctions2The figure in "( )" refers to the Union's earlier proposal made at thefirst bargainingsession.3Hendricks testified that he had selected May 25 as the date for closingthe signshop for the reason that the Union had notifiedhun that theemployees were allstriking as of May 31 so he decidedto close the shop atfrom its District Council and, then, on May 18 by letter,Hord notified Hirstel and Hendricks that the sign shop'semployees had voted unanimously "in favor of notworking beyond May 31," inasmuch as the parties had notsucceeded in reaching an agreement, but expresseda desire"to meet at any time and place prior to June 1."Upon his receipt of this letter, the Respondent's vicepresident,Hendricks, met with the sign shop's employeesonMay 22. Hendricks, in the presence of advertisingdirector, Sullivan, on May 22 told the employees that theRespondent had negotiated as faras itcould with theUnion, that the Union had not accepted "anything that thecompany had to offer," that the Company would notbenefit byanyof the Union's proposals, and in thecircumstances the only alternative for the Company was topermanently close down the sign shop and that the date ofthe closure would be May 25 since the employees weregoing out on strike on May 313 An employee asked iftherewas any way that the shop couldremain open,specifically, if itwould stay open if the employeesrepudiated the Union. Hendricks answered "no" explain-ing that the Respondent had been looking into the matterand believed it could get the work done on the outside forlessmoney.4E.Sullivan, the Respondent's Advertising Director,onMay 23 Speaks with Employee Brown about HerFailure To Receive a Wage IncreaseOne of the employees attending the May 22 meeting wasKathleen Brown. The day after the meeting, May 23,Joseph Sullivan, the Company's advertising director andthe person with ultimate control over the sign shop, calledBrown into his office and expressed his regret over theclosing of the sign shop. Sullivan offered to assist Brown tofind a job with another employer, expressed his apprecia-tion for her work performance, and apologized for notbeing able to increase her pay. In Brown's words, Sullivanstated that the Respondent, "could not pay me any more atthat time because the union had come into the picture."Sullivan apologized repeatedly for the closure of the printshop and told Brown, as she credibly testified, "if this hadnot come about with the Union, I would probably bemaking more than the union could probably negotiate forus in the contract form and more than union scale calledfor."At the conclusion of the conversation, Sullivan askedBrown to tell another employee to come to the office tospeak with Sullivan.F.The Respondent Agrees To Keep the Sign ShopOpen, at Least for the Time Being, and To ResumeNegotiationsIt is undisputed that the Union had not received anynotification from the Respondent of its intent to close thesign shop and to terminate the employees. The Union'sfirst information about this matter came from the employ-the end of the week, Friday, May 25, rather thanwait untilthe middle of thefollowing week, Thursday, May 31.4What took place at the May 22 meeting, described above, is basedupon a synthesis of the testimony of Hendricks and employee Reeves whichis not in conflict on material matters. PAY 'N SAVE CORP.ees after they had been told this by Hendricks on May 22.Union Representative Hord immediately, on May 23, filedan unfair labor practice charge with the Board in Case19-CA-6432alleging,in substance,that theRespondenthad violated the Act by threatening on May 22 toterminate the sign shop's employees. Hord crediblytestified that after filing this charge he contacted Commis-sioner Toner of the FMCS and asked him to arrange ameeting with the Respondentto tryand resolve thesituation.Previously,according to Hord's credible testimo-ny, on more than one occasion,he had asked Commission-erToner totryand arrangeameeting for furthernegotiationswith the Company. Obviously,ifsuch ameeting had been scheduled it would have been unneces-sary for Hord to call Toner on or about May 23. Hirstelwould have me believe, however, that as early as May 17,in responseto a phone call from Commissioner Toner,Hirstel had arranged to meet with the Union on May 25but due to a death in the family was called out of town,and as a resultHendricksrepresentedthe Company at themeeting onMay 25.1do not believe Hirstel.In mannerand demeanor,he generally was not a convincing witness.Hendricks did not corroborate him on this point. Also,Hirstel's testimony does notjibe withhis earlier conductand is too pat to be true. Thus, it is undisputed that at theend of the May 3 bargaining session Hirstel emphaticallyrejected the Union's proposal that negotiations be resumedwith a Federal mediator.Also, for ameeting to have beenarranged on May 17, as Hirstel testified, for May 25 whichcoincidentally turned out to be the date that the Companyon May 22 announced it was closing the sign shop, is toopat to be true. Based on the foregoing, and on theRespondent's conduct at the meeting of May 3 and itsconduct upon receipt of the Union's letter of May 18requestingnegotiations, I find that on May 3 it was theintentof the Respondent, understood by the Union, torefuse to continue to meet and negotiate with the Union,that the Respondent as claimed by Hirstel did not prior toits receipt of this letter agree to meet with the Union butrather agreed to meet and resume negotiations with theUnion after it received the letter and only after the Union,as described below, agreed to call off its strike deadline.On May 25, Hendricks met with Hord at the offices ofthe Federal Mediation and Conciliation Services, hereincalled the FMCS,at which time the Respondent agreed totemporarily continue operating the sign shop and resumebargainingand the Unionas its part of the bargain agreedto call off the strike and withdraw its unfair labor practicecharges filed against the Respondent.Specifically, it isundisputed that Hord proposed that the Union wouldwithdraw its unfair labor practice charges and call off itsscheduled strike if the Respondent would agree to keep thesign shop open and return to the bargaining table.Hendricks agreed to this proposal but specifically toldHord he would not guarantee how long that the Companywould keep the sign shop open.5Following the meeting of May 25, Hendricks went backSWhat took place,described above,at the office of the FMCS on May25 is based on the undemed and credible testimony of HordsWhat took place,described above,at the meeting between theemployees and Hendricks on May 25 is based on a synthesis of the315to the Company'sheadquarters and in the presence ofUnionRepresentative Hord brought the employees up todate on therecent developments.He told them that theUnion hadagreed to withdraw its unfair labor practicecharges and to lift its strike deadline and that theRespondent had agreed to keep the sign shop open "atleaston a temporarybasis"and that the parties wouldresume negotiationsbut that itdid not mean that it wouldresult in an agreement.Hendricks asked Hord if he hadgiven an accurate representation of the recent develop-mentsand Hord replied "basically."eG.The MeetingbetweenHord and Hirstelon June 4On June 4,Hord and employees Woods and Lindstrommet briefly with Hirstel at the office of the FMCS. Therewas no discussion,as such,about the terms of a contract,butHirstelwas brought up to date about what hadoccurredsince the last bargaining session.Hirstel duringthe course of the briefing reviewed various materials in hisfileand when he came to the Union's letter of May 18which announced the strike deadline and requestednegotiations,Hirstel stated if he had seen the letter hewould have told the Company to close and never reopenthe sign shop;a thinly veiled threat to close the shoppermanently in the event the employees ever again voted tosupport the Union'sbargaining position by striking.Employee Woods stated the work performed in the signshop could not be done cheaper by the Company on theoutside.Hirstel, in response,stated that if the Companyhad to pay the wages proposed by the Union it would closethe shop and subcontract the work.Hirstel also warnedthateven if the Company and Union reached anagreement, the Company still "may close the shop down." 7H.The Fourth Bargaining Session, June 6On June 6 the Respondent's negotiators, Hirstel andHendricks, met withthe Union's negotiators at the officesof the FMCS.Only two matters were discussed, unionsecurity and wages.The Respondent's representatives stated that Respon-dent would accept the union-security agreement proposedby the Unionwith one change,employees would have 90days to join the Union rather than the conventional 30days.In proposing the 90 days,Hirstel testified, theRespondent was motivated by a desire to cushion theexpense of union membership to the new employees whowere at the low end of the wage scale and who did notreceive a pay raise under the Respondent's wage proposaluntil employed 90 days.On the subject of wages, the Respondent proposed a 3-year contract with all employees receiving an immediate 5cents per hour increase.Also, Respondent modified itsprevious proposedminimum wage scale,and proposed a5.5 percent increase at the start of the second and 3d yearsof the contract for those employees not receiving thetestimony of Hord, Hendricks,and employee Reeves which is not in conflicton material matters.rWhat took place,as described above, on June 4 is based upon theundemed and credible testimony of Hord. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDminimum under the minimumwage schedule. The Compa-ny's proposedrevised minimumwage schedule was:startingpay-$2.05 per hourafter 3 months-$2.20 per hourafter 9 months-$2.35 per hourafter 15 months-$2.50 per hourafter 2 years-$2.65 per hourafter 3 years-$2.75 per hourafter4 years-$3.25 per hourafter 5 years-$3.75 per hourThe Union'snegotiatorsstated that they would submitthe Company's proposals to the sign shop's employees forconsideration.I.The Respondent on June 15NotifiestheUnionof itsDecision To Close the Silk Screen Operationand Lay Off Two EmployeesHendricks,the Respondent's vice president,on Friday,June15,by phone notified Hord that the Company haddecided to close the portion of the sign shop known as thesilk screen operationand lay off thetwo employees whoregularly did this work.Specifically,Hendricks told Hordthat he was calling to notify him that the Company waslaying off employees Jim Lindstrom and Mark Reevesexplaining that the fire department had inspected the areaoccupied by the silk screen operation and found that it didnot comply with the fire code. The Company, Hendrickstold Hord,had to do certain things to meet the require-ments set by the fire code, and since the Company did notknow what it was going to do with the sign shop they haddecided to close down the silk screen room and lay offemployees Lindstrom and Reeves.Hord expressed hisappreciation for the notification and said he did not thinkLindstrom or Reeves should be laid off for the reason thatthe parties were in the middle of negotiations and weretrying to reach an agreement. Hendricks did not reply andthis ended the conversation.Thereafter,the Union neitherat negotiations nor otherwisebrought upthe matter of theclosure of the silk screen room or the layoff of the twoemployees because, Hord testified, that he had alreadyobjected to Hendricks about the layoff.J.The FifthBargaining Session,June 18On June 18,the negotiators for the Respondent and theUnion met at the FMCS. Hirstel and Hendricks represent-ed the Company and Hord with an employee committeeand a representative of the Union'sDistrictCouncilrepresentedtheUnion. The onlysubject discussed waswagessaHord at the start of the meeting presented Hirstel andHendricks with a document which showed exactly whateach unit employee would receive under the Respondent'slastwage proposal. The analysis showed that 7 of the 10hourly paid unit employees would receive an immediateincrease of 5 cents per hour,two employees would receivesa By this stage of negotiations,Hord andHostel testified that it wastheir belief thatonly two matters of importanceremained in dispute,wages,and union security andthat if theissue of wages could be resolved that thedispute over union security would resolve itselfan immediate increase of 15 centsper hour, and theremaining employee would receive an immediate increaseof 18 cents per hour.Of the 10 unit employees 5 wouldreceive additional hourly increases of 25 cents,25 cents, 15cents,15 cents and 10 cents,respectively,within the 1styear of the 3-year contract proposed by the Company.However,five of the employees-Adams, Laing, Woods,Lindstrom,and Reeves-would receive an increase of only5 cents per hour over the entire 1st year.Viewed anotherway, during the 3 years of the contract the hourly rate ofthe unit employees,allof whom are named immediatelyhereafter,would be increasedby theamounts aside of theirnames:Adams, 55 cents(65 cents); ,9Brown,$1($1.10);Laing,40 cents($1.75);Woods, 40 cents($1.75);Lind-strom,93 cents(83 cents);Reeves,80 cents(70 cents);Trujillo,$1.23 ($1.43);Weston,$1.65 ($1.50);Vike, $1.00(80 cents);and Tungate, $1.00 (80 cents).After Hirstel and Hendricks had checked the accuracy ofthe Union's written analysis,Hord told them the Compa-ny's proposal was not adequate insofar as employeesAdams, Woods, Lindstrom,and Reeves would receive anincrease of only 5 cents per hour over the 1st year of thecontract,explaining that after they paid their union duesthese employees,in effect,would receive no increase inpay. Hord proposed that each employee in the 1st year ofthe contract should receive at least a 10 cents per hourincrease.-Hirstel and Hendricks left the room to considerthis proposal.When they returned,Hirstel asked Hord ifthe Uniorwas rejectingthe Company's last wage offer.Hord repLed he was only rejecting the first part of theoffer,the part which dealt with the grant of an immediatewage increase of 5 cents per hour.Hirstel replied he washappytheUnion had rejected the Company's wageproposal stating that the Company had not figured out theactual increases called for by its proposal and uponreviewingthe Union'sanalysis discovered it had mistaken-ly offered more of an increase in wages than it had wantedto give. Hirstel then expressly modifiedthe Company'swage offer in the following manner: The Company wouldgrant an immediate general wage increase of 10 cents perhour to all employees,that as previously proposed, theemployees would get a 5.5-percent increase at the start ofthe 2d and3d years but that 5 cents an hour of the 10 centsgiven in the 1st year would be taken off any 5.5-percentincrease granted at the start of the 2d year.Also, Hirstelmodified the minimum wage schedule previously proposedby eliminating the increase in pay given an employee with5 years of seniority and by reducing the hourly minimumrate granted to employees with 4 years seniority from $3.25to $3.05.A comparison of the Respondent's new wage proposalwith its previous one reveals the following two differences:(1)During the 1st year of the 3-year contract, employeesLaing,Woods,Lindstrom,Reeves,and Adams wouldreceive an additional increase of 5 cents per hour to bringtheir total increase for this period up to 10 cents per hour.This increase of 5 cents,however,would be deducted from9Thefigure in the "( )" refers to the wage increaseprovided by theUnion's proposal by the end of thefirstyear,as compared to the increaseunder the company's proposal overa three yearperiod. PAY 'N SAVE CORP.increases granted to them in the 2d year. (2) By virtue ofthe reduction in the minimum hourly rate paid toemployees with 4 years of service certain employees wouldreceive less of a total increase over the 3 years of thecontract than under the Company's previous proposal.Specifically,Lindstrom's hourly increase over the 3 yearsdropped from 93 cents to 58 cents per hour; Reeves' from80 cents to 45 cents; Trujillo's from $1.23 to 88 cents; andWeston's from $1.65 to 70 cents.Hord rejected the Company's new proposal stating thatHirstel was "negotiating backwards." Hirstel insisted thatthis was the Company's proposal. Hord then proposed thatthe Company guarantee the employeesa general wageincreaseof 20 cents per hour the 1st year plus theCompany's "original proposal." Hirstel stood firm explain-ing, "No, we made our proposal." The meeting ended withHirstel and Hendricks stating that "This was the [theCompany's] last offer." Hord indicated he would get backto them.'°K.Hord Meets with Hendricks on July 12 atwhich Time Respondent Proposes To Implement ItsWage Increase without a ContractOn July 12, in the morning, Hord telephoned Hendricksand requested that they meet in an attempt to arrive at anagreement. Hendricks agreed and they met later that dayat Hendricks' office. Hord asked if there was any way theycould work out a 1-year agreement which on wages simplycalled for a 5.5 percent basic increase for all employees.Hendricks rejected this proposal stating that the Respon-dent needed a 3-year contract and that the Company hadmade its last offer. In substance, Hendricks then proposedthat the employees forget about a collective-bargainingagreement and that the Respondent implement its lastwage proposal. Hord asked for and received permissionfrom Hendricks to meet immediately with the sign shop'semployees in a company conference room to communicatethe Company's latest proposal.iiHord met with, and explained to, the employees aboutthe state of the negotiations and informed them aboutHendricks'proposal of an immediate wage increasewithout a contract. The employees instructed Hord toreject this proposal. During the course of talking with theemployees, Hord was notified by them that the Companyhad been subcontracting out a substantial amount of signshopwork previously performed by the sign shop'semployees.L.The Respondent Breaks Off NegotiationsFollowing his meeting with the sign shop's employees,Union Representative Hord on July 13 by letter notifiedHendricks that his proposal "to implement a pay raise inthe absence of a complete contract" was not acceptable tothe Union and that the Union considered the Respondent's'practice of subcontracting work normally performed by10What took place, as described above, at the June 18 meeting is basedon the credible testimony of Hord I reject Hendricks' testimony insofar asitdifferswith respect to the new rate proposed by the Company foremployees with 4 years seniority and also reject Hirstel's testimony insofaras it implies that the subject of union security was discussed at this meeting317the people in the sign shop an unfair labor practice andrequest that the practice be stopped immediately." Theletter ended with a request that the Respondent resumenegotiations and negotiate in good faith until an accepta-ble contract was consummated.On July 24 Hendricks, by letter, responded as follows:As we discussed, and both agreed on this date, weare at a complete impasse as far as our negotiations areconcerned for a contract. There appears to be nosolution to our problem and it would appear that nofurther negotiations will accomplish anything.You mentioned in a recent letter, that you consid-ered the practice of sub-contracting work of the signshop as an unfair labor practice. If you are not aware,you should be made aware, that we have sub-contract-ed sign shop work for many, many years and of courseare planning to continue to do so. Further, as wediscussed, we ran into some difficulties with the firedepartment concerning our silk screen operations andhave found it necessary to discontinue that part of oursign shop operation. This work likewise, is being sub-contracted since at this time there is no other method ofproducing this work.Hord testified that his last conversation with Hendricksoccurred on July 12 or 13 when by phone he briefly toldHord that the employees had rejected the Company'sproposed wage increase without a contract and that Hordwould confirm the Union's position on the matter by letter.Hendricks, on the other hand, testified Hord telephonedhim on either July 23 or 24 which resulted in his letter ofJuly 24 to Hord described above. Hord convincinglydenied that this alleged conversation ever took place. Inbearing and demeanor Hord appeared more believable. Inaddition, Hendricks in testifying about the alleged conver-sation of July 23 or 24 was extremely vague and evasive.Moreover, his testimony about this alleged conversation oncertain points does not jibe with the contents of the July 24letterwhich on its face appears to be a response to Hord'searlier letter of July 13. Thus, when Hord allegedly phonedhim on July 23 or 24, Hendricks testified, "The generaltone of the conversation was can we get back togetheragain to discuss negotiations. My response was no, we arenot going to change our position. We then concluded therewas no reason for any further negotiations." There was nodiscussion, as implied in the letter of July 24, about thedifficultiesencountered by the Respondent in the silkscreen room. Nor, as Hendricks indicated in the letter andas he testified on direct examination, as described above,didHord indicate there was no reason for furthernegotiation or that an impasse had been reached. For, oncross-examination when pressed to be more specific aboutthe content of the conversation, Hendricks was not aconvincingwitness,his testimony became vague andevasive, and eventually he reluctantly admitted that Hord11What took place, as described above, when Hordmet with Hendrickson or about July 12isbased uponHord's credibletestimony.Hendricks'testimonyessentially is no different.Both witnesses,however,were vagueabout what wordswere exchanged,Hendricks more so than Hord Of thetwo, inbearingand demeanor,Hordimpressed me as the more trustworthy. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not express the belief that negotiations were at animpasseor that future negotiations would be futile.For the reasons set out above, I find that Hord did nottalk with Hendricks immediately prior to the letter of July24. I further find that Hendricks' letter of July 24 was abelated answer to Hord's letter of July 13 and constitutedan unequivocal refusal to meet with the Union and tocontinue negotiations for a collective-bargaining agree-ment.M.The Respondent on August 26 Implements ItsLastWage OfferOn August 26 there were 5 hourly paid sign shopemployees.The Respondent,on this date,granted wageincreasesto four of the five employees. The hourlyincreaseswere either identicalto or slightly below theincrease the employees would have received on that dateunder the Respondent's last wage proposal.It is undisput-ed that the Union was not notifiedby theRespondent ofits intent to effectuate this wage increase.Also it isundisputed that,as described above,the Union as well asthe sign shop'semployees had specifically rejected aproposal by Respondent that such wage increases begranted without a contract.N.The Respondent Closes the Part of the SignShop Known as the Silk Screen RoomThe sign shop during the period material to this case waslocated on the third and fourth floors of the Company'sheadquarters. One part of the department was known asthe silk screen room or operation.It regularly employedtwo employees and was on the fourth floor.The remainderof the sign shop's employees worked on the third floor.In the past the sign shop's employees had complained tomanagement about the heat and the fumes in the silkscreen area.In May, the Seattle fire department conducteda routine investigation of the building and notified theCompany that incertain areas including the silk screenarea it was violating the city's fire ordinances.In earlyJune,the fire department rechecked and indicated that theCompany by its remedial action was now in compliancewith fire regulationsin virtuallyall respects. But, at thispoint,another group of fire department inspectors becauseof a complaintfiled byan employee conducted anotherinvestigation of the silk screen area.On June 12 and 13, ateam of inspectors inspected the area explaining tocompany officials that an employee had filed a formalcomplaint.The inspectors during the course of theinvestigation informed the Company's officials that the silkscreen area was extremely hazardous,that sparks from themotors of the silk screening equipment could ignite thearea,that the toxic fumes from the chemicals wereexcessive,and they could not understand why theCompanyhad not had a major explosion or as oneinspector put it,"blown off the map."A company officialasked why the fire department had recently placed itsstamp of approval on the same conditions now foundhazardous.The inspector stated it was a matter of12 In fact Koyano had quit earlier that week and Tungate earlier that dayhad given notice to Sullivan that she was terminating her employment at theperception and that the current inspectors had moreexpertise in this area.The conclusions of the fire department's inspectors wererelayed to the Respondent's vice president,Hendricks, whoconsulted with Advertising Director Sullivan and thereaft-er,on June 14,decided to close the silk screen operationtemporarily.The main reason for this decision,Hendrickstestified,was the fire department's conclusion that thehazardous conditions could result in an explosion.On June 15,the Respondent temporarily closed its silkscreen operation,laid off the two employees,Lindstromand Reeves,who regularly worked there,and since thenhas contracted out all of the work formerly performed inthis part of the sign shop.On the same date,as previouslydescribed,Hendricks notified Union Representative Hordby phone of the Respondent'sdecision to close the silkscreen room and lay off employees Lindstrom and Reeves.Likewise,theCompanyon June 15 notified all of theshop's employees of this decision.At 4 p.m. AdvertisingDirector Sullivan met with the employees and notifiedthem of the closure of the silk screen room and the layoffofLindstrom and Reeves. Sullivan told them that theclosurewas not related to the Union but the firedepartment had found the area unsafe and hazardous. Therest of the sign shop,Sullivan told the employees, wouldnot be affected by the closure of the silk screen room andwork for the other employees would go on as usual.Employee Adams pointed out that since employee Koyanohad quit earlier that week and employee Tungate wasquitting as of that day, it left two vacancies in the signshop.12 Continuing,Adams observed that Lindstrom andReeves were more than qualified to perform the work andasked that they be reassigned to these vacancies ratherthan laid off. Sullivan answered in the negative stating thatthe Respondent"won't be filling those positions." Whenanother employee asked why the Company did not spendthe money to remedy the fire hazard,Sullivan said it wouldbe too costly. Another employee challenged this assertionwhereupon Sullivan appeared to lose his temper and statedthat the closing of the silk screen room was the fault of anemployee who had complained to the fire department.0.TheRespondent Subcontracts theSignShop'sWorkIt is undisputed that following the close,on June 15, ofthe part of the sign shop known as the silk screen room oroperation, that the Respondent subcontracted this work tooutside vendors and will continue to do so until it resumesoperating its remodeled silk screen room.Ishallnowdetermine if the Respondent at or about the same time alsobegan to subcontract work other than silk screening doneby Lindstromor Reeves normally performed by its signshop employees.The Company's records establish that the only worksubcontractedby theRespondent's sign shop during 1972was done by two companies,Allied Reproductions Inc.,and Advertising Aids. From January 1, 1971, until April26, 1973, these were the only outside vendors, according toend of the day. PAY 'N SAVECORP.319the Respondent's records,that did work for the sign shop.Employee Kathleen Brown testified that the work per-formed by these two companies for the sign shop was notthe type of work performed by the sign shop's ownemployees rather it was work which had traditionally beencontracted out to these companies.The testimony ofBrown, a very impressive witness, was not rebutted by theRespondent.To the contrary,Vice President Hendrickswho testified he was not competent to answer questions inthis area testified it was his understanding that the workdone for the Respondent by Allied Reproductions was notthe kind of work traditionally done by the sign shop's ownemployees and that at least 90 percent of this work had notbeen performedby thesign shop'sown employees.Respondent did not call a witness, competent or otherwise,to rebut Brown's testimony.Based on the foregoing, I findthat the work performed for the Respondent's sign shop byAllied Reproduction and Advertising Aids was the type ofwork which traditionally wasnotperformed by the signshop's own employees but had always been contracted out.The first time the Company'srecords reveal thesubcontracting of sign shop work to a company other thanAllied Reproduction or Advertising Aids is on April 26when sign shop work was subcontracted to Metro PlasticsInc.Thereafter such work was subcontracted to eitherMetro Plastics or Morup Signs on May 1 and 14;June 1, 4,13,23,28,and 30;and during July, August, andSeptember. In this regard,employee Brown testified that inJune the Respondent for the first time commenced tocontract out work normally performed by the sign shop'semployees,this included nonsilk screen work such asmultilith and banner work and further testified that thiswork was being done for the Respondent by MitchellPlastics 13 andMorup Signs.Brown's testimony was notrebutted by the Respondent and is substantially corrobo-rated by the Respondent's records as well as the testimonyof Calvin Hendricks,the Respondent's vice president. Insubstance,Hendricks admitted that starting in about lateMay the Respondent subcontracted a greater amount thanusual of its nonsilk screen type sign shop work normallydone by its sign shop employees.Specifically,Hendrickstestifiedthat there was a period of time when theRespondent was considering whether to permanently closethe sign shop.14During this period the Respondent,Hendricks testified,did not hire replacements for thoseemployees who left the Respondent's employ. Since theRespondent's retail outlets continued to have their normaldemand for signs,and a number of the sign shop'semployees had quit,theRespondentwas forced tosubcontract,Hendricks admits, a greater than normalamount 15 of the sign shop's work other than silk screentype work.Respondent's course of conduct, contracting out the signisThere is no such name in the Company's subcontracting invoices asMitchell Plastics,but there is a Metro Plastics.I am convinced and find thatBrown mistakenly referred to Metro Plastics as Mitchell Plastics.14Hendricks was vague and evasive whenever he was asked to identifythe period of time that the Company was allegedly trying to decide whetherto permanently close the sign shop.It is clear,however, that this periodbegan on May 22,the day Hendricks notified the employees of theRespondent's intent to shut the sign shop, and continued until lateSeptember when the Respondent resumed hiring employees.shop'swork rather than replacing terminated employees,by its very nature was calculated to erode the bargainingunit,and this is exactly what happened.Thus, theRespondent'semployment records,GeneralCounsel'sExhibit 15,show that the sign shop through 1971 and 1972averaged between II and 12 employees,in January andFebruary 1973 employed 11 employees,and in Marchthrough May 1973 employed 12 employees.In late June1973 the employment complement dropped to seven whereitstayed through July and dropped to six in August andSeptember.When the aforesaid figures for June throughSeptember are increased by two,to account for the twolaid-off silk screen room employees,it is clear that fromlate June through September the Respondent by virtue ofits policy of not replacing terminated employees was two tothree employees below its normal employment comple-ment.16Respondent commenced to once again hire employees inlate September, hiring one employee on September 25 andtwo others the first 2 days in October.Soon after their hiretheCompany ceased subcontracting what is known asmultilith work and assigned some of this work to the newhires.Based upon the foregoing,Ifind that starting on orabout June I the Respondent commenced to subcontractwork normally performed by its sign shop employees, thatpreviously the Respondent except fora de minimusamounthad not subcontracted this type of work, and that an effectof the subcontracting was to reduce the whole number ofjobs in the bargaining unit.One last comment on the issue of the alleged subcon-tracting of sign shop employees' work: I have found, inagreement with the Respondent, that it did not refuse tobargain with the Union over the subcontracting of the silkscreening work caused by the closing of this part of thesign shop on June 15.Respondent urges that its subcon-tracting invoices introduced into evidence by the GeneralCounsel do not differentiate the subcontracting of theaforesaid silk screen type work from other work normallydone by sign shop's employees.Therefore, Respondentargues that the General Counsel has not met his burden ofestablishing that the Respondent during times material tothis case subcontracted work normally done by the signshopexcludingthe silk screening work over which it hadfulfilled its bargaining obligation. I agree that the Respon-dent's subcontracting invoices on their face are ambiguous.The General Counsel, however,in certain limited respectsdid clarify the invoices.But, more important,the testimonyof employee Brown, the admissions of Vice PresidentHendricks,and the Respondent'semployment recordswhen considered with the Respondent's subcontractinginvoices altogether sufficiently demonstrate that commenc-ing on or about June I Respondent began to subcontractisHendricks'uncorroborated testimony that the increase in subcontract-ingwas only a matter of degree,that in the past the Company hastraditionallysubcontractedoutwork performed by the sign shop'semployees,is not supported by the record.It is refuted by the Company'sown records and the credible testimony of employee Brown.ie In reality the Respondent was even more undermanned thandescribed above, for employeeWeston who is included in the abovecomputations as being at work, as a matter of fact,was absent with abroken wrist from about May to October. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDnonsilk screen typework normallyperformedby its signshop'semployees and that thissubcontracting had anadverse impact on the bargaining unit.At the very least,the evidence adducedby the General Counsel wassufficient to shift the burdenof going forward withevidence on this issue to the Respondent.Cf.N. L R B. v.Melrose ProcessingCo.,351 F.2d 693, 695-696 (C.A. 8,1965).The Respondent had easy access to competentwitnesses who could have cleared upany ambiguity in itssubcontracting invoices and refutedthe General Counsel'scontention.I presume that the reasonthe Respondent didnot adduce any such evidence was that itwould have beenunfavorable to the Respondent's position.P.Discussionand Ultimate Findings1.The closing of the signshop's silkscreeningroomThe Respondent on June 15 closed its sign shop's silkscreening room and laidoff the twoemployees JimLindstrom and Mark Reeves,who regularlyworked there.The General Counsel allegesthat the closing was discrimi-natorily motivated or was motivatedby theRespondent'sanimus toward employees who complained about unsafeworking conditions.Respondent contendsthat theclosingand the resultant layoffs were motivatedby hazardousworking conditions brought tothe Company's attention byfire department inspectors.The record supportsRespon-dent's position.On June 13, fire department inspectorsnotified companyofficials that conditions in the silk screen room wereextremely hazardous and the building was in danger ofbeing"blown off the map." This warning was communi-cated to the Respondent'svice president,CalvinHen-dricks.Hendricks testified that becauseof thehazardousconditions he decided to close the silk screen room and layoff the two employees.The recordas a whole does notdemonstrate that Hendricks was usingthe findings of thefiredepartment's inspectors as a pretextto discriminateagainst employees because of their unionactivities or toundermine the Union or to punish employees for grievingabout the unsafe working conditions.17 In so concluding, Ihave considered that Respondent ignored the earliercomplaints voicedby itsemployees aboutconditions in thesilk screening area and, in response to an earlier investiga-tion by thefire department,had remediedthe violationsfound rather than stop operating the silk screen room. Butto ignore employees'grievancesand to act upon thewarnings given by the fire department's inspectors makesgood sense considering the expertiseand the authority ofthe fire department.And thedifferencein the Company'sreaction to the second inspectionis not unreasonable. Thisinspection revealed a more hazardousconditionindicatingthe need for more extensive repairs or remodeling.In thisITUnlike the General Counsel, I find nothing sinister or coercive inAdvertising Director Sullivan's announcement of the closure and layoff tothe sign shop's employees and shall recommend that this portion of thecomplaint be dismissed.Sullivan's remarks are not coercive and do notindicate improper motivation.He simply told the employees that the silkscreen operation was being discontinued and the two employees were beinglaidoff because the fire department had found the area unsafe andhazardous and if the employees were unhappy over tkis state of ai `airs thatconnection,Hendricks testified that the reason for notremedying the hazardousconditionsand not continuing tooperate the silk screen room was that the Respondent hadalready madeplans,which wereto be shortly implemented,to gut and remodel the entire floorand build anew signshop,including a new silk screen room.'&Also, it isundisputedthat thesizeof the equipment used in silkscreeningand the natureof the operation made itimpossibleto relocate the silk screen operationto anotherpart of the building. For allof these reasons, I find that onJune 15, in temporarilydiscontinuing its silk screenoperation,theRespondent was motivated by legitimatebusiness considerations.Accordingly,I shall recommendthat this portionof the complaint be dismissed.It isundisputed thatever since the discontinuation of thesignshop's silkscreen operation the Respondent hassubcontractedthe silkscreen workformerly done by itsown employees. The GeneralCounsel alleges that theRespondent,in violation of Section 8(aX5) of the Act,subcontracted this work and laid off thetwo employeeswho formerly did the workwithout adequate notice to andconsultationwith the Union.Icannot agree for thefollowing reasons.The decision to discontinueoperating the signshop's silkscreenroom, which was not unlawfullymotivated, wasarrived at immediatelyafter the inspectors from the firedepartment notifiedthe Respondentthat the conditions inthat areacreated botha fire hazard and the danger that thebuildingwould be blown up.The Respondent's vicepresident, Calvin Hendricks, without any delay and priorto implementing the decision to cease operating the silkscreen room,notified UnionRepresentativeCharles Hordaboutthe closure,including the layoff of the twoemployees,and indicated the reasons for the Respondent'sactions.Hord did notrequest bargaining with respect toeither thedecision or its impending effect upon employeesLindstromand Reeves,but instead took theposition that itwas not proper for theRespondentto lay off theemployees.In these circumstances,particularly the natureof thereason whichmotivatedthe Respondentto discon-tinue thesilk screenoperation,I am of the opinion that theRespondent'snotification to the Unionwas timely. Ifurther find by itsfailure,after receiving notice,to requestthat theRespondent bargain withit over theimpact of theclosingon thesignshop's employees,that the Unionwaived its rightsin that matter.Cf.U.S.LingerieCorporation,170 NLRB 750, 751-752, andWhite Consoli-dated Industries, Inc.,154 NLRB 1593. Accordingly, I shallrecommend that this portion ofthe complaint be dis-missed.2.The threat to close thesign shopOn May 22, the vice president of theRespondent,CalvinHendricks, notified the sign shop's employees that theythe fault lay with the employee who, by filing a complaint,had caused thefire department to investigate.This was an accurate representation of whathad occurred.is It is undisputed that the arrangements to remodel the fourth floorwere finalized in late 1972 and that about September 1 the constructionbegan and the floor was completely tom up.The remodeling was still inprocess at the time of the hearing in this matter. PAY 'NSAVE CORP.321were being terminated as of the end of the workweek, May25, explaining that since the Union would not compromiseitsbargaining position,the only alternative was for theRespondent to permanently close the sign shop and furtherstated that,even if the employees repudiated the Union,that the shop would be closed for the reason that theRespondent had discovered it could save money bysubcontracting the work.The General Counsel alleges thatthis threat to close the sign shop,in violation of Section8(a)(1),was made to discourage the employees fromsupporting the Union by striking against the Respondent.Obviously,the sign shop'semployees"are particularlysensitive to rumors of plant closings[and] take such hintsas coercive threats. . . ." N.LR.B.v.Gissel Packing Co.,395 U.S. 575,619-620(1969).19'The crucial question is themotivation behind the threat.Ibelieve that the entiresequence of events-the timing of the threat,the Respon-dent'scontemporaneous unlawful refusal to continuecontract negotiations,the Respondent's other contempora-neous conduct designed to undermine the Union, thehostility expressed over the strike deadline by one of theRespondent'snegotiators,and the complete lack ofsubstance to the reason advanced by the Respondent tojustify the threat of closure-in its entirety establishes thatin telling the employees that it was closing the sign shopthe Respondent was motivated by a desire to underminethe Union.The threat to close was made for the first time onTuesday, May 22.It came immediately on the heels of theUnion's letter of Friday, May 18,presumably received byRespondent on Monday,May 21. This letter notified theRespondent,for the first time,that its sign shop employeeshad unanimously voted to strike on May 31. Thiscoincidence between the receipt of the announced strikedeadline and the Respondent's announced decision toclose the sign shop wa.y not explained at the hearing. Alsorelevant in evai'theRespondent'smotivation is thefactto continue operating the signshop ont i,..:.n the Union agreed, among other things, tocancel the strike.Hendricks did not explain,at the hearing,why what was announced as an unalterable decision toclose was reversed when the Union agreed to call off itsstrike.The announcement of the impending closure came out oftheblue.The Respondent previously hadgiven noindication to either the Union or the employees that it wasconsidering closing the sign shop or subcontracting thework.Iam convinced that if the Respondent on May 22was sincerely considering the closing of the sign shopbecause of the Union's wage proposal that the Respondentwould have appraised the Union of its claimed positionand tested the Union'swillingness to it-ake concessions toRespondent to enable it to keep the sign shop operating.Moreover,at the time the Respondent announced its intt:ntto close the shop the Union had not adopted a bargaining1eAlthough not raised by the Respondent as a defense,I note that theinstant case does not involve the closure of a business operation in the literalsense of the term and in this respect the principles annunciated by theSupremeCourt inN.L.RB. v.DarlingtonManufacturingCo.,380 U.S. 263(1%5), are not relevant.InDarlingtonthe Supreme Court equated theantiunion subcontracting of part of an employer s operation, as here, with a"runaway" shop and distinguished the two from the closing anddiscontin-psition which reasonably would have led the Respondentto believe it was unyielding on economic matters. To thecontrary,the Union at the negotiation meeting prior to thethreat to close had indicated its position was flexibleinasmuch as it had yielded on a number of economicmatters and had modified its initial wage proposal.The threat to close was made contemporaneous withother conduct engaged in by Respondent,all of which wasdesigned to undermine the Union's bargaining positionand dissipate its support among the employees. At thesame time he announced to the sign shop's employees theimpending closure,Hendricks implied that the closure wasattributable,in part,to the Union'sunwillingness tocompromise"on anything"during the contract negotia-tions.This was a false representation obviously designed toblame the Union for the closure,thereby causing theemployees to repudiate the Union.In a similar vein,AdvertisingDirector Sullivan onMay 23 blamed thefailure of employee Brown to receive a wage increase ontheUnion and told Brown that but for the Union sheprobably would have received an increase above theUnion'swage scale.Likewise,the threat of closure itself, inthe context in which it was made, was calculated to impressupon the employees that their continued employmentlikely would be affected adversely by the Union's bargain-ing demands.The aforesaid direct dealing with the unitemployees by Respondent was engaged in at a time when,as I describe below, the Respondent had unlawfully brokenoff contract negotiations and had previously not evenhinted to the Union that it was contemplating closing thesign shop or subcontracting the work. Simply stated, thethreat to close the sign shop,when viewed in perspective, ispart of a course of conduct designed to destroy the Unionand subvert the Union's position as the employees'bargaining agent.The Respondent's hostility toward the employees forvoting to support the Union by striking is manifested bythe reaction of its negotiator,Hirstel,to the Union's letterannouncing the strike deadline.In substance,Hirstelindicated to the Union's negotiators,which included two ofthe employees,that if the employees in the future shouldever set another strike deadline, that Hirstel would tell theCompany to close the sign shop permanently.The Respondent at no time-to the Union during theperiod of negotiations or at the hearing-substantiated itscontention,made for the first time on May 22 to theemployees,that it had decided to close the sign shop, inpart,as "it had been looking into the matter and believed itcould get the work done on the outside for less money."The first and last time that the Respondent appraised theUnion during the period of negotiations that if it wasforced to pay the wages proposed by the Union, it wouldclose the sign shop and subcontract the work was on Juneuance of part of an operation which was involved there.Id at 272, 273, fn.16.20That the employees so understood the import of Hendricks'threat isdemonstrated by the fact that one of the employees specifically askedwhether the repudiation of the Union by the employees would be sufficientto cause the Respondent to reopen the sign shop, 322DECISIONSOF NATIONALLABOR RELATIONS BOARD4 when Hirstel,without any further explanation orclarification,told this to the Union's negotiators.21At thehearing the sole evidence adduced by the Respondent tosubstantiate the reason for its decision to close the 'signshop was the testimony of Hendricks which in its entiretyfollows:Q.Could you please advise the Court in your ownwords the economic factor that was present throughoutthese bargaining discussions?What were the economicconsiderations as to the continued operation of the signshop?A.Well, the discussions related primarily to thewages of the employees,the wage demands that weremade and the wages we were going to pay,and also ourown considerations were the distance involved ingetting signs to stores,transportation costs, whether weshould operate sign shops in various areas or do signwork by outside agencies in various areas or whetherwe should be doing it all centrally.Just the cost factorsinvolved in all of it.This testimony which can only be characterized as vagueand evasive was given in an unconvincing manner.Moreover,itwas not corroborated by any of the otherofficialswho presumably allegedly consulted with Hen-dricks.The Respondent for some unexplained reason didnot present one bit of evidence explaining its reason orreasons for deciding to close the sign shop which led to theannouncement of the impending closure to the employeeson May 22.Under the circumstances,I presume that anysuch evidence would have been unfavorable to theRespondent and would not have supported Hendricks'statement made to the employees on May 22 that it wascheaper to subcontract the work.In fact,Hendricks, asdescribed above, did not make any such contention at thehearing.Based on the foregoing,Ifind that on May 22, inthreatening the employees with the closure of the signshop,theRespondent was motivated by a desire todiscourage the employees from supporting the Union andby an improper intent to undermine the Union.According-ly, by engaging in this conduct the Respondent,as allegedin the complaint,violated Section 8(axl) of the Act.Hendricks'subsequent announcement on May 25 to theemployees that the Respondent had agreed to continueoperating the sign shop on "a temporary basis" was notsufficient,in my opinion,to dissipate the coercive effect ofthe earlier threat of closure.Hendricks did not disa- -,w theearlier threat but rather told the employees that theRespondent had reached an agreement with the Unionwhereby the Union had agreed to call off its strike and theRespondent had agreed to keep the sign shop in operationonly on a temporary basis.In the context in which it wasmade, Hendricks'warning that the sign shop was only in21Based on the credible testimony of Hord,who was an impressivewitness.Hendricks on the subjects of the closing of the sign shop and thesubcontracting of work,in hearing and demeanor was not a convincingwitness. In response to a leading question he indicated that Respondent atnegotiations advised the Union of the economic considerations relating tothe decision to close the sign shop.No attempt was made by Hendricks toput some flesh and blood on this vague generalization.Hirstel on this matter. xistence temporarily could only have been construed bythe employees as a none too subtle threat that theRespondent would close if the employees decided toreinstate the strike deadline or otherwise continue tosupport the Union's bargaining position. Accordingly, asalleged in the complaint,I find that by engaging in thisconduct the Respondent violated Section 8(axl) of theAct.Ihave found,as alleged by the General Counsel, that thethreat byRespondent to close its sign shop violated Section8(axl) of the Act for the reason that it was an act designedto undermine and destroy the Union's support among theemployees and to discourage them from engaging in alawful strike.The employees exerciseof the rightto strikein support of their bargaining representative's bargainingposition is not only protectedby the Actbut is a vital partof the process of collective bargaining.Part of the taskfacing a newly certified bargaining representative is toeffectively generate the support of the unit employees tostrike,ifnecessary,in support of the Union's demands.The deliberate effort by Respondentby itsthreat topermanently close its sign shop to discourage the employ-ees from striking in support of the Union constitutes aclear undercutting of the Union's function as bargainingrepresentative. The spectre of this threat hanging over thesign shop's employees permanently impaired the Union'svitality as the employees'bargaining representative, for thethreat was calculated to significantly dampen the employ-ees' future willingness to engage in concerted activities insupport of the Union's bargaining position.Briefly stated,the threat to close the sign shop, when viewed in light ofRespondent'semployment and subcontracting policies,which I have found to be illegally motivated,was conductdesigned to undermine and destroy the Union's representa-tive status while collective-bargaining negotiations weretaking place and, as such,demonstratedthat the Respon-dent was bargainingin bad faith wrl thereby violatedSection 8(aX5) of the Act.Cf.Wire h .,.. ' Ncorp.,Corp.,198NLRB No. 90.Irealize that this viu..a..._was notspecifically pleaded but it is well settled that"courts as wellas the National Labor Relations Board have held that amaterial issue which has been fairly tried by the partiesshould be tried by the Board regardless of whether it hasbeen specifically pleaded."American Boiler ManufacturersAssociationv.N.LRB.,366 F.2d 815,821 (C.A.8, 1966),and cases cited therein.This is such a case 223.The subcontractingThere can be no doubt that the Respondent's sign shopoperation during the period from about June 1 into earlyOctober was significantly different from its customaryoperation.Previously, the Respondent had not subcon-tracted work performed by the sign shop employees andhad customarily replaced terminated employees. Com-also had to be led by Respondent's counsel and was just as vague andevasive as Hendricks in his testimony and ultimately agreed,in effect, thatHord's version of the negotiations was correct on this point.22For the same reason I have found,infraalthough not specificallypleaded,that Respondent violated Section 8(aX5) by refusing to meet withthe Union commencing on July 24. PAY 'N SAVECORP.323mencing on or about June 1 Respondent changed its hiringand subcontracting policies. Although the demand by itsretail stores remained constant,the Respondent decidednot to replace terminated sign shop employees. Respon-dent wasable to handle the flow of sign shop work only bysubcontracting work which in the past had been tradition-ally performed by the sign shop's employees. During thisperiod of time, due to the aforesaid employment andsubcontracting policies, the normal complement of em-ployees in the sign shop was substantially reduced. And, asdescribed later in this decision,employees Lindstrom andReeves,who were laid off on June 15, were not assigned toexistingvacartoies in the sign shop because of theRespondent's decision to subcontract rather than fill jobvacancies.This is the kind of basic change in operations which anemployer, in my opinion, is obligated to bargain with hisemployees' representative. For, by subcontracting out thework, the Respondent adversely affected the bargainingunit, diminishing the whole number of jobs performed byunit employees,InternationalUnion,United Automobile,Aerospace & Agricultural Implement Workers [GM Corp.],v.N.L.RB.,381 F.2d 265, 266 (C.A.D.C., 1967),resulting"in significant impairment of job tenure,employmentsecurity or reasonable anticipated work opportunities."Westinghouse Electric Co.,150 NLRB 1574, 1576.In thesecircumstances, the Respondent, by virtue of Section 8(ax5)of the Act, was obligated not to change its hiring andsubcontracting policies unilaterally without first consultingand bargaining with the Union.Fibreboard Paper ProductsCorp. v. N.L.RB.,379 U.S. 203 (1964). Yet, the Respon-dent on or about June 1, during the course of itsnegotiations with the Union, ceased hiring employees andcommenced to subcontract work normally performed bythe sign shop employees. The Respondent at notime gavethe Union an opportunityto bargain about the matter.23 Inresponse to the complaints of the sign shop's employees,theUnion by letter of July 13 protested to Respondentabout the subcontracting. Hendricks, the Respondent'svice president, by letter replied that the Respondent hadsubcontracted sign slop work for "many many years"24and planned to continue following this established policy.Respondent, in short,made it clear that it did not regard itssubcontracting of sign shop workas a bargainable matter.The Supreme Court has ruled otherwise(Fibreboard PaperProducts Corp., supra),and based on the foregoing, I findthat commencing on or about June 1 and continuingthereafter the Respondent,by unilaterally changing itshiring practices and by subcontracting work normallyperformedby itssign shop employees without firstconsulting and bargaining with the Union, violated Section8(aX5) and(1) of the Act.This evidence concerning the nature of the Respondent'ssubcontracting does not, however, stand alone. There is, Ifind, persuasive evidence in the record that the subcon-tractingwas the result of the Respondent's unlawfulconduct engaged in for the purpose of undermining the23The statement of Respondent's negotiator,Hostel,made at thenegotiation meeting of June 4 that if theCompany hadto pay the Union'swages, it would close the sign shop and subcontract the work,is not the typeof notice contemplatedby the Act. "Knowing what [Respondent]intendedto do is not the same as being notified that it is about to do it."OverniteUnion's representative status. Thus, it is admitted that thereasonRespondent,contrary topast practice, did notreplace terminated sign shop employees but insteadsubcontracted the work was because this was the periodwhen the Respondent,allegedly,was considering whetherto cease operatingthe signshop.Respondent had nolegitimate reasons, however,for engaging in this conductbutt,as I have found,the Respondent's initial decision toclose the sign shop announced to the employees May 22and the later announcement that the shop would remain inoperation only on a temporary basis was unlawfullymotivated conduct engaged in for the purpose of discour-aging the employees from supporting the Union and toundermine the Union. Under these circumstances, I findthat the record establishes that commencing on or aboutJune 1,when the Respondent unilaterally changed itshiring policies and unilaterally commenced to subcontractwork normally performed by its sign shop employees, theRespondent was motivated by a desire to disparage andundermine the Union. This conduct by itself constitutes aviolation of Section 8(aX5) of the Act.Town & CountryManufacturing Co.,136NLRB 1022, 1026.Likewise, itconstitutesa violation of Section 8(aX3) of the Act.Town &Country Manufacturing Co., supra4.The refusal to reassign employees JamesLindstrom and Mark Reeves to other work whentheirwork in the sign shop's silk screen room wasterminatedOn June 15,employees James Lindstrom and MarkReeves,regularly employedas silk screen operators, werelaid off as the result of the temporary closing of the signshop's silk screen room.Ihave found,contrary to theposition of the General Counsel, that the closing of the silkscreening operation was not unlawfully motivated. TheGeneral Counsel also alleges that the evidence establishesthe Respondent violated theAct byfailing and refusingsince June 15 to reassign Lindstrom and Reeves to workwhich then existed in the sign shop.Lindstromand Reeves,although regularly performingsilk screening,were qualified to do other types of work inthe sign shop. Each was proficient in preparing show cards,a skill needed in the sign shop when they were laid off andfor the following period. Two of the sign shop's employees,ArthurKoyano andSusan Tungate, had voluntarilyterminated their employment the week of the layoff, andanother employee,Maureen Weston,was absent fromwork with a broken wrist which indicated to the Respon-dent she would be incapacitated for quite some time. Inthese circumstances,since the production of show cardsconstituted a substantial part of the sign shop's workvolume,it is not surprising that the shop's employees, dueto the lack of manpower,were lateby asmuch as 3 weeksTransportationCo. v. N.LRB.,372 F.2d 765,769 (C.A. 4, 1967).24The letter was patently false insofar as it implied that the Companyhad a past practice of subcontracting the type of work performed by thesign shop's employees.The only work customarily subcontracted was worknot normally performed by these employees. 324DECISIONSOF NATIONALLABOR RELATIONS BOARDin filling theorders submitted by theRespondent's retailoutlets.25Reeves,who had been employed since February 1972,was regardedby theRespondent as an extremely valuedand skilledemployee who during the normal course of hisworkweek performedawidevarietyofassignments,including some of the most skilledworkin the department.Also, itisundisputedthat thesignshop'semployees,includingboth Lindstromand Reeves,when hired were"hand picked" and carefullyscreened,and thatit is theintent of the Respondentto trainits employees to performallof the jobs in the department,progressing from thesupplejobs to theones demanding a higher degree ofskill.28Plainly,theRespondent has an interest to doeverythingin its power to retainin its employ satisfactoryemployees.There is noevidenceor contention thatRespondent was not satisfiedwith the workof eitherReeves or Lindstrom.Contrariwise,Hendricks testifiedthatwhen the silk screen room is rebuiltthat theRespondentin all probabilityintended to offer themreemployment.The evidence set out above, in myopinion,establishesthat on June15 theRespondent was of the opinion thatReeves and Lindstrom were capable of satisfactorilyperformingwork inthe signshop otherthan silk screening.This conclusion is bolsteredby thefactthatin explainingitsreason for not reassigningLindstromand Reeves toother work,rather than layin* them off, the Respondent atno time has questionedtheir abilityto do such work;rather,as describedbelow, it hascontended that it had afull complement of employees.On June 15,there were two vacancies in the sign shopcaused by the recent voluntary terminations of employeesKoyano and Tungate.In response to the comment of anemployeethatLindstrom and Reeves were competent tofill these twojob vacancies,Advertising Director Sullivanon June15did not deny their abilityto handle the workbut, in refusing to assign them to these vacancies,statedthat the Respondent"won't be filling those positions."Likewise,at the hearing,VicePresident Hendricks testifiedthatRespondent on June 15 did not consider continuingemployingLindstromand Reeves in the sign shop,ratherthan laying them off,because the Respondent had a fullcomplement of employees or, in his exact words, "we hadall the people that we needed to run the sign shop."But, asIhave found,the Respondent'snormal complement ofemployees in the sign shop in June had droppedby two orthree even though the demand for signsby the Respon-dent'sretailoutletscontinued.27Obviously,in thesecircumstances,Hendricks' testimony that the Company on25 I have considered employee Brown's admission that the sign shop"has been meeting" its work load of showcards in a timely fashion. WhenBrown's testimony is viewed in its entirety,it is clear that she was referringto theoperationof the sign shop at the time she was testifying,November.Her undenied testimony,as a whole,is to the effect thatprior tothe time theRespondent commencedto hirenew employees,late September,that thelack of manpower caused a hardship in the sign shop.se In this regard,I note that, as indicated by the parties'wage proposalsduring negotiations,the employees are not classifiedby anyparticular jobtheyperform.27 It is a fair inference that the stores'demands for signs had evenincreasedduring this period inasmuch as during 1973 and prior toNovember,the Respondenthad added approximately13 stores.June 15 "had all the people we needed to run the signshop,"is accurate if one of two things occurred.The signshop had been overstaffed or the signs needed by theRespondent's stores were beingproducedsome place otherthan the sign shop28 The latter is what wasoccurring. For,Hendricks admitted,at the hearing,that on or about June1the Respondent changed its signshop's employment andsubcontractingpolicies.It stopped replacing terminatedemployees and instead subcontractedthe work formerlydoneby theterminated employees.I have found that theRespondent engaged in this conduct,without bargainingwith the Union,for the purpose of disparaging andundermining the Union in violationof S.- *;on 8(axl), (3),and (5) of the Act.Based on the foregoing,Ifind thatan June 15 theRespondent had work availablefor Lindstromand Reeveswhich theywere capable of performing in a satisfactorymanner and that during the normal course of business theywould not have been laidoff butwould have been assignedto other workin the signshop. They werelaid off,however,because of the Respondent's unlawful practice of subcon-tracting work rather than filling existing job vacancies. Inthese circumstances,the Respondent's refusal on June 15to continue to employ Lindstrom and Reeves was thedirect result of its unlawful hiring and subcontractingpractices and, as such,constitutes a violation of Section8(axl) and(3) of the Act.5.Thefailure to bargain in good faithThe basicissue here involves an allegation of surfacebargaining.The GeneralCounsel contendsthat theevidence shows that Respondentdid notnegotiate with asincere intention to reach an agreement with the Union.Respondent contends it was engaged in hard bargaining.Section 8(d) of the Actdefines theduty tobargain as themutual obligation"to meet at reasonable times and conferin good faithwith respect to wages,hours,and other termsand conditions of employment,or the negotiation of anagreement."The statutorystandard thus adopted contem-plates a willingness to enter into discussion with an openmind and a sincere intention to reach an agreementconsistentwith therespectiverights ofthe parties.N.LR.B.v.Texas Coca-ColaBottlingCo.,365 F.2d 321, 322 (C.A. 5,1966).Section 8(d) also expressly provides that thecollective-bargaining obligation"does not compel eitherparty toagree to a proposal or require the making of aconcession." It is thus clear that while a party maynotcome to the bargaining table with a closed mind,neither ishe bound to yield any position fairlymaintained. SeeN.L.R.B.v. American National InsuranceCo.,343 U.S. 395,as I have carefully considered,asRespondent suggests,a thirdpossibility,namely that with the termination of the silk screening operationthe three or four employees who had spent an average of 2 hours a dayhelping there could now devote together a total of about 8 additional hoursa day to other sign shop work,thereby eliminating the need to replaceemployees who terminated their employment.But, as indicated above, thetestimony of employee Brown indicates there was a need for replacements.More significant is the failure of Hendricks to specifically give this as thereason for the Company's failure toreplace employees Koyano andTungate.He testified in substance that the failure to replace them wasbecause the Company had instituted a ban on hiring new employees andwas subcontracting the extra work,a policy I have found to have beenunlawfully motivated. PAY 'N SAVECORP.325404.But,asone court has reminded us, bad-faithbargaining is prohibited though done with sophisticationand finess and the right to refuse to make concessionscannot be used as a cloak to conceal a purposeful strategytomake bargaining futile.NLRB.v.Herman SausageCo., 275 F.2d 229, 232 (C.A. 5, 1960).Obviously,in evaluating the Company's state of mind atthe bargaining table,the several positions and tactics of theCompany both at and awayfrom the bargaining tablemust be considered in relation to each other and the totalbargaining picture.Thus,while the Respondent hasengaged in some conduct independently violative ofSection 8(aX5), (3), and (1) of the Act; other conduct,standing alone,might not otherwisebe found unlawful. Allof the evidence,however,including the independentviolations,must be added together to determine whether,thus totaled,such evidence preponderates in favor of theconclusion that the Companyengaged in mere surfacebargaining.29 In my opinion,the following factors in theirtotality demonstrate that Respondent was not bargainingwith a sincere desire to reach an agreement.(a)Respondent on May 3 and on July 24 broke offcollective-bargaining negotiations,refusing furthermeet-ings and discussions with the Union for the purpose ofobstructing bargaining.30On May 3, the Respondent'slabor relations consultant, Hostel,broke off negotiationsand refused to meet further with the Union. "We made ouroffer; you have it, and that's it," Hirstel told the Union'snegotiator.Icannot,in the circumstances of this case,regard this conduct asa tactic ora bargaining techniquedesigned to stimulate negotiations. No one,least of all anexperienced labor relations consultant, could have reason-ably believed that on May 3 negotiations were deadlockedor that further negotiations would not have been fruitful.The bargaining had just commenced. The Respondent, ineffect,had just made its first offer.The Union,except forunion security, onMay 3had indicated a willingness tomodify its bargaining positions. Specifically, on May 3,immediately before the Respondent broke off negotiations,theUnionin responseto theRespondent's demands hadmodified and eliminated a number of its proposals in amanner agreeable to the Respondent.Additionally, itaccepted the Respondent's proposed management rightsclause and reduced its initial wage demands. All of thesecircumstances,absent an explanation by Respondent forits conduct, establish that the Respondent in breaking offnegotiations on May 3 was not motivated by a belief thatnegotiations had reached an impasse but rather by a desireto obstructbargaining.31(b) On May 22, the Respondent's vice president, CalvinHendricks,to undermine and disparage the Union, held ameeting with the sign shop's employees where he falselyblamed the Union for the breakdown in negotiations and29N.L.RB. v Insurance Agents' International Union,AFL-CIO [Pruden-tial InsuranceCo.],361 U.S. 477,505-506(1959). Justice Frankfurter, in hisseparate opinion,said thatthe Court"has recognized that the significanceof conduct, itself apparently innocent and evidently insufficient to sustain afinding of an unfair labor practice, 'may be altered by imponderablesubtleties at work. . . .' Activitiesin isolation may be wholly innocent,lawful and 'protected'by the Act,but that ought not to bar the Board fromfinding, if the record justifies it, that the isolated parts'are bound togetheras the parts of a single plan [to frustrate agreement].The plan may make theparts unlawful' "at the same time,in violation of Section 8(aX5) and (1),threatened the employees with discharge.Specifically, as Ihave found,the Union tried to stimulate negotiations andgetRespondent back to the bargaining table by setting astrike deadline and requesting a resumption of bargainingprior to the deadline.Hendricks did not acknowledge theUnion's request for negotiations,but instead met with theemployees on May 22, at which time he falsely told themthat the breakdown in negotiations was caused by therefusal of the Union to compromise"on anything"duringnegotiations. He also told them that the sign shop would beclosed by Respondent on May 25 and their employmentterminated,a threat which I have found was motivated bya desire to discourage the employees from striking and toundermine the Union's representative status.(c)On May 23, in a further effort to disparage andundermine the Union the Respondent,through its Adver-tisingDirector Sullivan,blamed the failure of employeeKathleen Brown to receive a wage increase upon theUnion and told Brown that but for the Union she probablywould have received an increase above the Union's scale ofwages.a2'(d) On May 25, Respondent,through its Vice PresidentHendricks,engaged in further conduct designed tounderminethe Union and to destroyits effectiveness as theemployees'exclusive bargaining representative.On thatdate,I have found,the Respondent violated Section 8(axl)and (5)by Hendricks'implied threat to the employees thatthey would be discharged if in the future they supportedthe Union's bargainingposition.(e)On June 4,at the first meeting between the partiesafter the agreement by Respondent to resume negotiations,theRespondent'snegotiator,Hostel,none too subtlywarned the Union'snegotiators that if the sign shop'semployees should again vote to strike in support of theUnion that Hirstel would tell the Company to permanentlyclose the sign shop. Also, Hirstel,in effect,told the Union'snegotiators that it was futile for the Union to evennegotiate a contract for the reason that even if the partiesdid reach agreement,the Respondent might still close thesign shop.(f)On orabout June 1, immediately after Respondentagreed to resume bargaining and keep the sign shopoperating on a temporary basis, the Respondent violatedSection 8(axl), (3), and (5), as I have found,by embarkingupon a course of conduct-refusing to replace employeesand subcontracting-deliberately calculated to erode thebargaining unit for the purpose of destroying and under-mining the Union.(g)At the negotiation meeting held on June 18 whenUnion Negotiator Hord indicated that he was in substan-tial agreement with the Respondent's recent wage propos-al,Hirstelwithdrew the offer and substituted a lesssoThe May 3 refusal to negotiate is discussed herein,whereas the July 24refusal is discussed below in subsection 6.31The law is settled that, absent a genuine impasse in negotiations, theRespondent was obligated to meet at reasonable times with the Union tonegotiate a contract.Transport Company of Texas,175 NLRB 763, fn. 1.32 1 reject the contention of the General Counsel that by engaging in thisconduct the Respondent violated Section 8(axl) of the Act.The matterwhich was not alleged as an independent violation was not litigated byRespondent. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDfavorable one. The new offer was still a significant one interms of what it offered.33 But the manner in which Hirstelnotified Hord of its withdrawal and the withdrawal itself,asHirstelmust have known,was calculated to disruptnegotiations.The cavalier assertion made by Hirstel toHord to justify the change,the Company had miscalculat-ed in drafting the proposal,rings false.The Respondentduring this entire period of time allegedly was vitallyconcerned about whether labor and other costs wouldmake it more profitable to subcontract its sign shop work. Ifind it hard to believe that in this area the Company madea miscalculation.Neither Hirstel nor Hendricks, at thehearing,were called upon to testify about this matter.Underthe circumstances,I am convinced that in abruptlyreducing the Company's wage offer on June 18 that Hirstelwas not motivated by a desireto correcta miscalculationbut bya desire to place an obstacle in the way of Hord'sacceptance of any such proposal.(h) On July 12, Hendricks summarily,without consider-ing the matter,rejected a new wage offer proposed byHord which drastically reduced the Union'spreviousproposal.According to the terms of the Union's July 12proposal,three of the six hourly paid employees employedon that date received less of an increase than proposed bytheRespondent in its last wage proposal.Specifically,Hord on July 12 proposed a 1-year contract calling for a5.5-percent increase.This resulted in the then employedhourly employees receiving the following hourly wageincrease.Brown-10 cents(30 cents);34 Laing-21 cents(10 cents);Woods-21 cents (10 cents);Trujillo-12 cents(33 cents);Vike-10 cents(15 cents);and Weston-13cents(10 cents, plus another 10 cents within 5 months).Hendricksdidnoteven consider the proposal butsummarily turned it down,stating that the Respondent hadmade its final offer and needed a 3-year contract.Respondent's need for a 3-year contract was not explained.Of course, Respondent was not obligated under the Act toagree to this proposal or for that matter any proposal but,in view of the nature of the proposal,Hendricks'abruptrejection,without even considering the matter,is not thetype of conduct engaged in by someone who has a sinceredesire to reach an agreement.To sum up:The Respondent at the bargaining tableengaged in conduct inconsistent with a good-faith desire toreach agreement:Respondent refused to meet and negoti-ate a contract with the Union and engaged in this conductwith the object of disrupting negotiations;likewise, theRespondent repudiated a wage proposal for thepurpose ofdisruptingnegotiations;Respondentrejectedwithoutgiving the matter any consideration,theUnion'smostrecent wage proposal which constituted a drastic reductionover theUnion's previous proposals and on its face seemedto cost less than even the Respondent's own proposal; andtheRespondent'snegotiator informed the Union duringnegotiations that it was futile for the Union to negotiate fora contract,explaining that even if an agreement wasas I specifically reject the General Counsel's contention that Respon-dent'swage proposals advanced on June 6 and 18 were below theRespondent's existing wage policy or practice.There is insufficient evidenceto demonstrate that at the time of the events material to this case that theRespondent maintained any kind of a wage policy or practice for its signshop employees.reached bythe partiesthe Respondentmight discontinuethe sign shop.Assuming that the Respondent's conduct at the bargain-ing table is ambiguous, not by itself sufficient to demon-strate that the Respondent was engaged in surfacebargaining,Iam of the opinion that the Respondent'sconduct awayfrom the bargaining table removesany suchambiguity and establishes the Respondent's badfaith. For,contemporaneously with the negotiations, the Respondentwas engaged in a course of conduct designed to undermineand eventuallydestroy the Union.Respondent,to preventthe Unionfrom exercising economic leverage to support itsbargainingposition,held the continuous specter ofdischargeover eachone of the bargaining unit employees;Respondentfor the purposeofweakeningtheUnionengaged in an employment and subcontracting policycalculated to erode the bargaining unit;and the Respon-dent,for the purpose of discouraging the em loyees fromsupportingthe Union,falsely represented to the employeestheUnion'sposition during negotiations,blamed theUnion forthe employees'failure to receive wage increases,and implied that without the Union theywould get higherhourly increases.On the basis of all the above considerations,viewed intheir totality,I find and conclude that Respondent failed tomeet its obligations under Section 8(aX5) and(1) of theAct tobargain in good faith with the Union.6.The Respondent refuses to hold furthernegotiationmeetings and grants a wage increaseOn July 12, UnionRepresentativeHord initiated ameeting with the Respondent's Vice President Hendricksin an attempt to arrive at an agreement.Hord proposed a1-year contract with a 5.5-percent hourly increase for all ofthe unit employees.Hendricks summarily rejected theproposal, stating the Companyneeded a contract of 3years' duration and had made its final offer on wages.Hendricks proposed that the Respondent be allowed toimplement its wage proposalwithout a contract.The sameday,Hord relayedthis proposalto the employees whorejected it and,on July 13,by letter,Hord notifiedHendricksthat the Company's proposal to grant a wageincreasewithout a contractwas not acceptable to theUnion.Hord endedthe letter byrequesting that theCompanyresume negotiations and negotiate with theUnion until an acceptable contract was consummated. OnJuly 24, by letter,Hendricks notifiedthe Union that theRespondent refused to meet with the Union becausenegotiations were at an impasse andthat furthernegotia-tions would accomplish nothing.On August 26, four ofthe five hourlypaid employeesemployed inthe siggnnshop were granted a wage increase bythe Respondent substantially identical to what was calledfor under the Respondent's last wage proposal.Respondent, absent a genuine impasse in negotiations,34The figure-in the"( )"refers to the wage increase that the employeewould receive immediately under the Respondent's final proposal advancedon June 18.Of course, the Respondent's contract was for 3 years andprovided for additional substantial wage increases for four of the sixemployees during the last 2 years. PAY 'N SAVE CORP.327was not privilegedto refuseto meet forfurther negotiationswith theUnion nor,absent such an impasse,was theRespondentprivilegedto grant its last wage offerover theUnion'sobjections.SeeHi-Way Billboards, Inc.,206NLRB No. 1. In my opinion, there was no genuine impasseinnegotiations,nor didRespondentbelieve that oneexisted.The crucialissue in dispute was wages.The Unionappearedwilling to negotiate on economic matters,including wages,at all times.In fact,the last time thepartiesmet, July 12, the Union hadso drastically revisedits proposal on wagesthat the gap between theparties onthis issue had closed significantly.And it appears fromHendricks'responseto this offer that perhapswages assuch was no longer the crucial issue,but that the key to thebargain lay in the duration of the agreement,a matterwhich previously had not beena subject of discussion.Moreover,the parties did not discuss the Union's newproposal.Respondent'snegotiator rejected it summarilyand spent most of the meeting trying to persuade theUnion to give the Respondent permission to implement itswage proposal absent an agreement.For all of thesereasons,Ido not believe that the parties on July 12 hadeither exhausted bargaining possibilitiesnor had theyreached the stage where further meetings would have beenfruitless.In addition,Iam convinced that the circum-stances belie Hendricks'claim that he believed the partieshad reached an impasse.Rather,the objective circum-stances establish that in refusingto hold furthermeetingswith the Union the Respondent was motivated by a desireto obstructnegotiations.Based on the foregoing,I find that the Respondent, byits refusalon July 24 tomeet and negotiatewith the Unionand byitsunilateral grant of wage increases on August 26,violated Section 8(a)(5) and(1) of the Act.By themselves,the Respondent's refusal to meet with the Union and itsunilateral increase of wages, absent a genuine impasse,each was aviolation ofSection 8(aX5).Hi-Way Billboards,Inc., supra.Assuming,however,that an impasse existed onJuly 12 and 24,Iam convinced that discounting Hen-dricks'conducton these datesthat the otherevidencediscussed in subsection5, supra,establishesthat as of July24 theRespondent was not bargaining in good faith. In thiscircumstance,"where good faith [bargaining]on the partof management is lacking,the courts will not recognize theexistence of a bargaining impasse."N.LKB. v. SafewaySteel Scaffolds Company of Georgia,383 F.2d 273, 280(C.A. 5, 1967); Accord:Hi-Way Billboards, Inc., supra.Forthis additional reason, I furtherfind thatthe Respondent,by refusing to meet withthe Union on July 24 and byunilaterally implementing its wage proposalon August 26,violated Section8(a)(5) and(1) of the Act.Upon the basisof the foregoing findings of fact and theentire record,Imake the following:CONCLUSIONS OF LAW1.Pay 'n Save Corporation, the Respondent, is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.Sign and Pictorial Painters, Paint Makers and AlliedTrades Local 1094,AFL-CIO,affiliated with Painters andAllied Trades of America, the Union,is a labor organiza-tionwithin the meaning of Section2(5) of the Act.3.All production employees employedat the Respon-dent's sign shoplocated at 1511 Sixth Avenue,Seattle,Washington,excludingallofficeclericalemployees,guards,managers,and supervisors as definedin the Actconstitute a unit appropriatefor purposes of collectivebargainingwithin themeaning of Section9(b) of the Act.4.SinceMarch 5, 1973, the above-named labororganization has been,and is now,the exclusive represent-ative of allemployeesin the aforesaid bargaining unit forthe purposes of collectivebargainingwithin themeaning ofSection 9(a) of the Act.5.By refusing since early April 1973 tobargain in goodfaith withthe Unionas the exclusive bargaining represent.ative of the employees in the appropriatebargaining unit;by refusing since July 24, 1973, to meetand bargain withthe Unionas the exclusive bargaining representative of theemployeesin the appropriatebargainingunit;by itsunilateralactions inchanging employment practices and insubcontractingbargainingunit workin a manner differentin quantity and kind from that subcontracted previously,allwithout notificationto or bargaining withthe Union,and for thepurposeof destroyingand undermining theUnion's representative status;by its threats to ceaseoperating the bargainingunitmadein conjunctionwith itsaforesaidillegally motivatedemployment and subcontract-ingppractices;and by unilaterallyincreasing the wages ofthe bargaining unit employees on August26, 1973, prior tobargaining in good faith to an impassewith the Union,Respondent engaged in unfair labor practicesin violationof Section 8(axl) and(5) of the Act.6.By changing its employment practices and subcon-tracting bargaining unit work for the purpose of discourag-ing its bargaining unit's employees from supporting theUnionand to underminethe Union's representative status;and by refusing to assign bargaining unit work toemployees James Lindstromand Mark Reeves and layingthem off onJune15, 1973,because of its aforesaid illegallymotivated employment and subcontracting practices,Respondent engaged in unfairlabor practicesin violationof Section 8(a)(l) and(3) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffecting commercewithin themeaning ofSection 2(6) and(7) of the Act.8.TheRespondent has not otherwiseviolated the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices,I find it necessary to orderthe Respondent to cease and desist therefrom and to takecertainaffirmativeactiondesigned to effectuate thepurposes of the Act.Having found that the Respondent violated Section8(aX3) and(5) by its unilateral change in employment andsubcontracting practices,I shall recommend that Respon-dent return to its former method of operation,and shallrecommend that Respondent offer reinstatement andbackpay to employees Lindstrom and Reeves,who weredenied continued employment because of the Respon-dent's unlawful conduct.But, contrary to the request of the 328DECISIONSOF NATIONAL LABOR RELATIONS BOARDGeneral Counsel,Ishall not recommendbackpay "forapplicants refused employment or denied consideration foremployment"since it is absolutely impossible to identifythe particular applicants,in thiscategory,who suffered asthe result of the Respondent's unlawful conduct.Having found that the Respondent unlawfully failed andrefused to consider for employment and to continue toemploy James Lindstrom and Mark Reeves on June 15,1973, I find it necessary to recommend that the Respon-dent offer them immediate reinstatement to the samepositions they would have enjoyed if they had not beendiscriminated against.I shall also recommend that Res-pondent make Lindstrom and Reeves whole for any loss ofearnings suffered as a result of the discrimination practicedagainst them, with backpay computed on a quarterly basisas prescribedin F.W.WoolworthCompany,90 NLRB 289,from June 15 to the date reinstatement is offered,and shallinclude interest at the rate of 6 percent per annum asprovided for inIsisPlumbing & Heating Co.,138 NLRB716.In order to insure that the employees in the appropriateunitwillbe accorded the services of their selectedbargaining agent for the period provided by law, I shallrecommend that the initial period of certification beconstrued to beginon the date Respondent commences tobargain in good faith with the Union as the recognizedbargaining representative in the appropriate unit.SeeMar-Jac Poultry Company, Inc.,136NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229, enfd.328 P.2d 600 (C.A. 5, 1964);Burnett Construction Company,149 NLRB 1419, 1421,enfd.350 F.2d 57 (C.A. 10, 1965).As the unfair labor practices committed by the Respon-dent are of a character which go to the very heart of theAct, I shall recommend that an order requiring theRespondent to cease and desist therefrom and to cease anddesist from infringing in any other manner uponthe rightsof employeesguaranteedby Section 7 of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER 3sRespondent,Pay 'n SaveCorporation,Seattle,Washing-ton, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargaincollectively in good faith withSign and PictorialPainters,PaintMakersand AlliedTrades Local 1094, AFL-CIO, affiliatedwith Painters andAllied Trades of America,or refusing to meet and bargainwith theaforesaidUnion as the exclusive bargainingrepresentativeof the productionemployeesemployed byRespondentat its sign shopin Seattle,Washington,excluding all office clerical employees, guards, managers,and statutorysupervisors.(b)Refusing to bargaincollectivelywith the above-35 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall,as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and order,and all objections thereto shall bedeemed waived for all purposes.named Union by unilaterally subcontracting work fromthe aforesaid bargaining unit, or otherwise changing thewages,hours, and othertermsand conditions of employ-ment of the employees employed in this bargaining unitwithout affording the Union an opportunity to bargain andbargaining with the Union to an impasse.(c) Laying off employees, subcontracting work, changingemployment practices, or otherwise discriminating againstemployees in order to discourage employees in the signshop from joining or supporting the Union or to under-mine the Union as the employees' bargaining representa-tive.(d) Threatening employees to discontinue the sign shopor otherwisethreateningthem with loss of their jobsbecause they have supported the Union or to discouragethem from supporting the Union.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteedin Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request,meetand bargain collectively in goodfaithwith the Union with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment of the employees in the above-describedappropriate unit and, if an understanding is reached,embody such understanding in a signedagreement.(b)Return to its former mode of operations existing inthe appropriate bargaining unit described herein prior tothe unilateralchangein employment practices and theunilateral increasein the kind and quantity of subcontract-ing.(c)Offer toJamesLindstrom and Mark Reeves immedi-ate employment at the same positions at which they wouldhave been employed had they not been discriminatedagainstor, if these positionsno longer exist, to substantial-ly equivalent positions, without prejudice to seniority orother rights and privileges, and make them whole for anyloss of earnings sufferedby reason of our unlawful refusalto continue them in our employ, in the manner set forth inthe section herein entitled "Remedy."(d) Preserve and, upon request, make available to theBoardor its agents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due and therightsof reinstatement under the terms of this Order.(e)Post at our headquarters in Seattle,Washington,copiesof the attached notice marked "Appendix." 36Copies of said notice, on forms provided by the RegionalDirector for Region 19, after being duly signed by theRespondent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedas In the event that the Board's Order is enforcedby a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of theNational Labor Relations Board" shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcingan Order ofthe NationalLaborRelations Board." PAY 'N SAVECORP.329by it for 60 consecutive days thereafter, in conspicuousplaces,including all places where notices to employeesemployedin the bargaining unit are customarily posted.Reasonable steps shallbe taken byRespondent to insurethat said notices are not altered, defaced, or covered byany other material.(f)Notify theRegionalDirector for Region 19, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.APPENDIXNoTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United StatesGovernmentWE WILL NOTrefuse to meet or bargaincollectivelyin good faithwith Sign andPictorialPainters, PaintMakers and Allied Trades Local 1094, AFL-CIO,affiliated with Painters and Allied Trades of America,as the exclusive bargaining representative of theproduction employees employed inour sign shop.WE WILL NOTrefuse to bargain collectively with theabove-namedUnion byunilaterally subcontractingwork normally performedby our signshop productionemployees or by otherwisechanging the wages,hours,and other terms and conditionsof employment of theseemployees withoutbargaining to an impasse in goodfaith with the above-named Union.WE WILL NOT lay offemployees, subcontract work,change our employmentpractices,or otherwise dis-criminateagainst employees to discourage our signshop employeesfrom joining or supportingthe above-named Union or toundermine the Union as theirbargaining representative.WE WILL NOTthreaten employeesthat thesign shopwill be closedor otherwise threaten employees with lossof jobs because they have supportedthe above-namedUnion or todiscouragethem fromsupporting theUnion.WE WILL NOT in any othermanner interfere with,restrain,or coerce our employees in the exercise of theirrights guaranteed in Section7 of the Act,except to theextentthat such rightsmay be affected by anagreement requiring membership in a labor organiza-tion as a condition of employment,as authorized inSection8(aX3) of the Act.WE WILL,upon request,meet and bargain in goodfaith with theabove-named Union with respect to ratesof pay,wages,hours of employment,and other termsand conditions of employmentof our productionemployees employed in the sign shop and, if anunderstanding is reached, embody such understandingin a signed agreement.WE wu.L return tothe former mode of operationexistingin thesignshop priorto the time we changedour employment practices and increased the kind andquantity ofsubcontracting.WE wiLL offerto James Lindstrom and MarkReeves immediate employment at the same positions atwhich theywould have been employedhad they notbeen discriminated against or, if these positions nolonger exist, to substantially equivalent positions,withoutprejudiceto seniorityor other rights andprivileges, andWEWILLmake them whole for any lossof earnings sufferedby reason of ourunlawful refusalto continuethem in our employ.DatedByPAY 'N SAVE CORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 10thFloor,Republic Building,1511 Third Avenue, Seattle,Washington 98101, Telephone 206-442-4532.